DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3-16-21 has been entered.  Claims 1, 5 and 12 have been amended.  Claims 7-8 and 11 have been canceled.  Claims 15-21 have been added.  Claims 1-6, 9-10 and 12-21 are pending.

Election/Restrictions
Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: COPD and pneumonia infection of claims 17-20 are NOT the elected species in claim 12.  They read on non-elected subject matter.  The elected species is EIPH.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-6, 9-10 and 12-21 are pending.  Claims 1-6, 9-10, 12-16 and 21 and species exercise-induced pulmonary hemorrhage (From claim 12) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-16-21 was filed after the mailing date of the Non-Final Office Action on 9-16-20.  The submission is in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10 and 12-14 remain rejected and newly added claims 15-16 and 21 are rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating exercise induced pulmonary hemorrhage (EIPH) in a horse by intravenously administering the horse’s own adipose-derived stem cells (ASCs) to the horse, does not reasonably provide enablement for treating various types of injury or disease of the lung, such as exercise induced pulmonary hemorrhage (EIPH), in a mammal, by intravenously administering to the mammal a pharmaceutical composition comprising various types of adipose-tissue derived stem cells obtained from numerous different organisms so as to provide therapeutic effects in treating various types of lung disease or injury including EIPH.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Official Action mailed on 9-16-20.  Applicant's arguments filed 3-16-21 have been fully considered but they are not persuasive.
Applicant cites In re Wands and argues that the specification and Examples demonstrate that intravenously administered adipose-tissue derived stem cells are capable of providing effective therapy for two different lung injuries or disorders, including EIPH and smoke inhalation injuries.  There is a reasonable basis to conclude that the methods may be used to treat additional lung injuries and disorders.  The cited reference Wu indicates that stem cells delivered intravenously are entrapped by in the lungs and other organs, and thus confirmed that intravenously administered stem cells localize to lungs, which is consistent with general knowledge in the field.  Thus, the claimed methods can be used to treat a variety of lung injuries or disorders.  Pneumonia infections are infections that cause inflammation of the lung air sacs.  A variety of organism, including bacteria, viruses and fungi, can cause pneumonia.  Applicant cites reference Li and argues that pneumonia infections result in inflammation and lung injury, including fibrosis.  Given the common manifestation of EIPH, smoke inhalation injury, and pneumonia infection, including inflammation, given the examples of treating EIPH and smoke inhalation injury, it would be efficacious in treating pneumonia infection.  Reference Sorrento shows efficacy of adipose-tissue derived stem cells in treating COVID-19 induced acute respiratory distress or acute respiratory distress syndrome (Remarks, p. 7-9).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 9-16-20 and the following reasons.
Despite references Li and Sorrento and the examples disclosed in the specification, the claims read on using adipose-tissue derived stem cells obtained from numerous different organisms, which could encompass thousands or hundred thousands of different animals, to treat 
The elected species for claim 12 is EIPH, however, claim 1 encompass numerous types of lung injuries or diseases associated with damage to blood vessels, inflammation and/or fibrosis.  
Lung disease encompasses several types of diseases or disorders, for example, lung disease caused by bacterial, viral or fungal infections, and lung diseases associated with environmental factors.  Lung diseases include asthma, mesothelioma, lung cancer, chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis, and pulmonary fibrosis.  Different 
It is noted that the claims only recite treating an injury or disease of the lung associated with damage to blood vessels, inflammation, and/or fibrosis in a mammal but the claims fail to recite what kind of therapeutic effect the claimed ASCs has on ameliorating what kind of pathological symptoms of various lung injuries or lung diseases in the mammal.  It is unclear what kind of therapeutic effects have been achieved such that the lung injuries or lung diseases are treated in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-13 remain rejected and newly added claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totey et al., 2014 (WO 2014/203268 A2) and is repeated for the reasons set forth in the preceding Official Action mailed on 9-16-20.  Applicant's arguments filed 3-16-21 have been fully considered but they are not persuasive.
Claim 1 has been amended to read on a method for treating an injury or disease of the lung associated with damage to blood vessels, inflammation and/or fibrosis in a mammal, comprising intravenously administering to the mammal a pharmaceutical composition comprising adipose-tissue derived stem cells, wherein the treatment is an autologous or allogeneic treatment.  Newly added claims 15-16 specifies the injury or disease of the lung is EIPH, and the mammal is a horse and wherein the treatment is autologous, respectively.
Applicant argues that Totey fails to provide any evidence demonstrating that intravenously administered ASC stem cells could be used to treat an injury or disease of the lung as claimed.  The Examples in Totey are limited to treatment of tendon and ligament injury by administering stem cells to the site of injury (Example 10).  Claim 14 recites that the mammal is administered at at least one dose of the pharmaceutical composition comprising less than 10 
Totey teaches a method for isolation and purification of equine adipose tissue derived mesenchymal stem cells (MSCs) and a method for treating and a therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs (e.g. Abstract).  Totey teaches a therapeutic product for treating exercise induced pulmonary hemorrhage (EIPH) comprising MSCs suspended in multiple electrolyte solution supplemented with human serum albumin and DMSO (e.g. claim 7), and a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million MSCs of the therapeutic product by intra-articulate route (e.g. claim 8).  The cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly (e.g. p. 10, lines 7-8).  Expansion of equine adipose derived MSCs to passage 1 and passage 2 for autologous use (e.g. p. 13, lines 3-4).  Thus, Totey teaches treating EIPH in a horse by intravenously administering MSCs isolated from horse adipose tissue to the horse.  EIPH is a type of lung injury associated with damage to blood vessels, inflammation, and/or fibrosis.  The claims only recites treating an injury or disease of the lung, therefore, the claims are anticipated by Totey.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 remain rejected and newly added claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Totey et al., 2014 (WO 2014/203268 A2) each in view of Chen, Ing-Jun, 2010 (US 20100317671 A1) and is repeated for the reasons set forth in the preceding Official Action mailed on 9-16-20.  Applicant's arguments filed 3-16-21 have been fully considered but they are not persuasive.
Newly added claim 21 specifies the mammal is provided with at least two doses of the pharmaceutical composition.
Applicant argues that the cited references, alone or in combination, fail to teach or suggest the claimed method, and fail to provide any apparent reason to combine elements of the various references to achieve the claimed method with reasonable expectation of success.  Totey is focused on treatment of tendon and ligament injury by administering stem cells to the site of injury and fails to provide an enabling disclosure related to treating lung injury or disorders associated with damage to blood vessels, inflammation, and/or fibrosis, or via intravenous administration.  Example 3 of the specification shows surprising results that horses suffering from severe smoke inhalation were treated with ASCs and the treated horse show no further lung abnormalities and resume normal activity two weeks post-exposure.  Claim 14 recites that the mammal is administered at least one dose of the pharmaceutical composition comprising less than 10 million adipose-tissue derived stem cells, which Totey does not teach a dose comprising less than 10 million ASCs.  Totey teaches administering two doses each comprising 10 million 
As discussed above, Totey teaches a method for isolation and purification of equine adipose tissue derived mesenchymal stem cells (MSCs) and a method for treating and a therapeutic product for treating exercise induced pulmonary hemorrhage comprising MSCs (e.g. Abstract).  Totey teaches a therapeutic product for treating exercise induced pulmonary hemorrhage (EIPH) comprising MSCs suspended in multiple electrolyte solution supplemented with human serum albumin and DMSO (e.g. claim 7), and a method for treating exercise induced pulmonary hemorrhage comprising administering two doses each of 10 million MSCs of the therapeutic product by intra-articulate route (e.g. claim 8).  The cell suspension is ready to be administered at a dose of 10 million cells intravenously or at affected site or intra-articularly (e.g. p. 10, lines 7-8).  Expansion of equine adipose derived MSCs to passage 1 and passage 2 for autologous use (e.g. p. 13, lines 3-4).  Thus, Totey teaches treating EIPH in a horse by intravenously administering MSCs isolated from horse adipose tissue to the horse.  EIPH is a type of lung injury associated with damage to blood vessels, inflammation, and/or fibrosis.  The claims only recites treating an injury or disease of the lung, therefore, there is reasonable expectation of success to intravenously administer autologous ASCs to a horse to treat EIPH as claimed.
Chen teaches a method for treating an interstitial lung disease by using KUMP monoquaternary ammonium complex comprising a KUMP compound and a carboxylic acid .  

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632